PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The Procter & Gamble Company
Application No. 16/445,613
Filed: 19 Jun 2019
For: PRODUCT COMPRISING POLYSACCHARIDE DERIVATIVES
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION UNDER 37 CFR 1.183” filed August 4, 2022,1 which is treated as a renewed petition requesting waiver of the prior art requirement in 37 CFR 1.321(d). 

The petition is GRANTED. 


RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 253 states:

(a) IN GENERAL.—Whenever a claim of a patent is invalid the remaining claims shall not thereby be rendered invalid. A patentee, whether of the whole or any sectional interest therein, may, on payment of the fee required by law, make disclaimer of any complete claim, stating therein the extent of his interest in such patent. Such disclaimer shall be in writing and recorded in the Patent and Trademark Office, and it shall thereafter be considered as part of the original patent to the extent of the interest possessed by the disclaimant and by those
claiming under him.

(b) ADDITIONAL DISCLAIMER OR DEDICATION.—In the manner set forth in subsection (a), any patentee or applicant may disclaim or dedicate to the public the entire term, or any terminal part of the term, of the patent granted or to be granted.

35 U.S.C. 102 provides, in pertinent part:

(a)  NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
*****
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b)  EXCEPTIONS.—
*****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
***
(C)  the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c)  COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2)  the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3)  the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.104(c)(4)(ii) provides:

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2)
and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C.
102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A)    The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.321(d) states:

(d) A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either §1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:

(1) Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;

(2) Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding; and

(3) Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the 	basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

In the present renewed petition under 37 CFR 1.183 filed August 4, 2022, petitioner (applicant) requests waiver of the requirement in 37 CFR 1.321(d) that reference Application No. 16/973,324 listed in the concurrently-filed terminal disclaimer be prior art. 

In support of its request, petitioner (applicant) again requests waiver of the requirement in 37 CFR 1.321(d) that the reference listed in a concurrently-filed terminal disclaimer based on a joint research agreement be prior art. In support of its request, petitioner states an Office action was mailed May 4, 2022, which maintained a provisional rejection of claims 1, 3-7, 9-13, 15, and 21 on the grounds of nonstatutory double patenting over claims 1-16 of co-pending Application No. 16/973,324 (“the Reference Application”). Petitioner asserts that the Reference Application is not prior art to the present application, however, because both applications have the same filing date, and 37 CFR 1.321(d) does not provide for filing a terminal disclaimer in situations where the subject and reference applications developed under a joint research agreement meet the statutory requirements to be deemed commonly owned pursuant to 35 U.S.C. 102(c), but the reference application would not otherwise qualify as prior art under 35 U.S.C. 102(a)(2). Petitioner has stated that both the subject application and the Reference Application were developed under a joint research agreement with Danisco US, Inc.

Petitioner contends that justice requires the Director to waive the non-statutory prior art disqualification requirement in 37 CFR 1.321(d) in this situation.
The petition under 37 CFR 1.183 filed August 4, 2022 has been fully considered.
As an initial matter, the Office’s procedures instruct examiners to apply a nonstatutory double patenting (NSDP) rejections if there are patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application and (1) the patents/applications have a common (joint) inventor or applicant (see §§ 804 and 804.03 of the Manual of Patent Examining Procedure (MPEP) (9th Edition, Revision 10.2019, June 2020)), (2) the patents/applications have at least one common owner/assignee (see In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013) and MPEP § 804), or (3) the patents/applications are not commonly owned but deemed commonly owned based on a joint research agreement (see MPEP §§ 2154.02(c), 717.02(a), 804, and 804.03). As a result of these procedures, a NSDP rejection may be applied in a pending application or patent under reexamination whether or not the reference application/patent, whose claims are the basis for the nonstatutory double patenting rejection, is available as prior art for purposes of anticipation or obviousness. The Office’s procedures are consistent with how the courts have applied NSDP rejections, but results in NSDP rejections in which the filing of a terminal disclaimer under 37 CFR 1.321(d) cannot obviate the nonstatutory double patenting rejections in certain circumstances when subject matter of the reference patent/application was developed and claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement (JRA). 

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer based on a JRA (JRA TD) in situations where the claimed invention of the instant application and the subject matter of the NSDP reference meet the statutory requirements (by establishing the existence of a JRA) to be deemed commonly owned pursuant to 35 U.S.C. 102(c) but the NSDP reference is not prior art that may be disqualified under 35 U.S.C. 102(b)(2)(C) (as implemented by 37 CFR 1.104(c)(4)(ii) and required by 37 CFR 1.321(d)).  This is the situation for which the instant petition was filed.

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed August 4, 2022 and listing the reference application meets all of the requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). Applicant met the requirements to establish the existence of a joint research agreement (JRA) in accordance with 37 CFR 1.104(c)(4)(ii) by:
(1) Submitting a statements on August 4, 2022 that the subject matter of reference U.S. Application No. 16/973,324 was developed and the claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and 37 CFR 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement
and 
(2) Amending the specification on August 4, 2022 to name the parties to the JRA.2 
In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the references be prior art that is disqualified in the manner as set forth in 37 CFR 1.104(c)(4)(ii) in order for applicant to able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting rejections of record based on the reference listed in the terminal disclaimer. Accordingly, the petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the references listed in the terminal disclaimer filed August 4, 2022 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted.

CONCLUSION
1.	The petition under 37 CFR 1.183 filed on August 4, 2022 is granted. 
2.	The terminal disclaimer filed August 4, 2022, listing reference Application No. 16/973,324, is being forwarded to the paralegal staff for processing.

3.	Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231.
/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The renewed petition filed August 4, 2022, was filed outside of the two (2) month time period for reply to the decision mailed April 18, 2022. However, it was reasonable for the applicant to briefly delay filling the renewed petition to review the non-final Office action mailed May 4, 2022, and to provide a complete reply thereto.
        2 It is noted that applicant filed an amendment to the specification on December 4, 2020 naming parties to a joint development agreement within the time period set forth in 37 CFR 1.71(g)(2) so a fee under 37 CFR 1.17(i) would not be required for the amendment filed on August 4, 2022 clarifying that the joint development agreement was a joint research agreement.